Citation Nr: 0905587	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-24 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than February 
17, 2005, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental disorder, 
including for Department of Veterans Affairs (VA) treatment 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office 
(RO).

In October 2008, the Veteran testified before the undersigned 
at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for a dental 
disorder, including for VA treatment purposes, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In October 1976, the RO received the Veteran's written 
statement, indicating he wished to claim disability benefits.

2.  In December 1976, the RO sent the Veteran a VA Form 21-
526 and advised him that the form must be received within one 
year or the effective date of any award could not be earlier 
than the date it was received.

3.  The Veteran filed a VA Form 21-526, claiming entitlement 
to service connection for bilateral hearing loss, on February 
17, 2005.

4.  Tinnitus was not manifest during service or within a year 
after discharge, and is not related to the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to February 17, 2005, for a grant of service connection for 
bilateral hearing loss, have not been met. 38 U.S.C.A. §§ 
5101(a), 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in March 2005 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was informed of what the evidence needed to show in 
order to substantiate a service connection claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Veteran was provided with such notice in June 2008.  This 
letter also provided the Veteran with notice regarding how VA 
determines effective dates.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, adequate notice was 
provided.  The Board finds that the content of the notice 
provided to the Veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.

Although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Board notes that the 
Veteran underwent VA examination in July 2008 for bilateral 
hearing loss, a claim which is not at issue here.  The 
examination report references tinnitus.  While this 
examination was associated with the claims file following the 
last adjudication of the Veteran's claim, the Veteran 
submitted a waiver of RO review of new evidence in October 
2008.  The Veteran has been afforded an examination on the 
tinnitus issue decided herein.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The May 2005 examination was conducted 
by a medical professional, who took the Veteran's history and 
thoroughly examined the Veteran.  The diagnoses and 
conclusions reached were consistent with the examination 
report, and the examiner provided a rationale for the 
conclusion given.  Therefore, the Board finds that the 
examination afforded to the Veteran is adequate.  Nieves-
Rodriguez v. Peake, No. 06-3012 (Vet. App. Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Earlier Effective Date for Hearing Loss

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The procedural history of the Veteran's claims is as follows.

In October 1976, the RO received a letter from the Veteran.  
He indicated that he wished to have his health record 
reviewed by VA to apply for 10-point veterans preference and 
disability.  He specifically indicated that he was exposed to 
constant noise in service and did not always have ear 
protection.  He indicated that his hearing loss was noted in 
his record.  Recently, he had experienced a hearing problem.

In a December 1976 letter sent to the address provided by the 
Veteran in October 1976, the RO indicated that before it 
could consider his 10-point veterans preference, it must 
receive a claim from the Veteran.  An application for 
disability benefits was enclosed for that purpose.  The 
letter indicates that the claim must be received by VA within 
one year from that date.  Otherwise, benefits, if entitlement 
is established, may not be paid prior to the date of its 
receipt.  The letter indicates that a VA Form 21-526 was 
enclosed.

Subsequently, in April 1977, the Veteran submitted a document 
regarding his marital status.  On it, he listed his address 
as the same that was used by VA to send the December 1976 
letter.

In October 1979, the Veteran indicated that his address had 
changed.

The next correspondence received from the Veteran regarding 
his claim of entitlement to service connection for hearing 
loss is the written statement and VA Form 21-526, received by 
the RO on February 17, 2005.  This was the effective date 
assigned to the Veteran's hearing loss disability, when it 
was granted service connection in a June 2005 rating 
decision.

The Veteran has contended that he never received the 
correspondence from the RO in December 1976.  Therefore, he 
believes that the effective date of his award of service 
connection should be the date he submitted the October 1976 
letter.

The evidence of record shows that the RO sent a letter to the 
Veteran in December 1976 with VA Form 21-526 as an enclosure.  
In the letter, the RO specified that the application must be 
received within a year of that correspondence or the 
effective date of any award could not be earlier than the 
date of receipt of VA Form 21-526.  The Board notes that, the 
Court has held that a "presumption of regularity supports 
the official acts of public officers and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties."  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926)).  There is no evidence of record, such as 
undelivered mail, which rebuts the presumption of regularity.  
The address on the letter was the same as that provided by 
the Veteran in October 1976 and the same address noted by the 
Veteran in subsequent correspondence in April 1977.  Indeed, 
the Veteran has not contended that the address used in the 
December 1976 letter was incorrect.  Therefore, the Board 
finds that the Veteran was forwarded the VA Form 21-526 and 
the December 1976 letter.  However, the Veteran did not file 
this application until February 2005.

The Veteran has contended that he was denied entitlement to 
service connection for hearing loss shortly after he 
submitted his October 1976 letter to the RO.  He believes 
that the RO has this denial but has refused to provide it to 
him.  After reviewing the claims file, the Board finds that 
this is not the case.  There is no denial of benefits in the 
claims file dated just after October 1976.  Because the 
Veteran never submitted VA Form 21-526 at that time, the RO 
did not issue a decision.

The Board concludes that there is no clear evidence to 
contradict the presumption of regularity when the RO mailed 
the Veteran the notice letter in December 1976.  As such, 
there can be no earlier effective date for the award of 
service connection for bilateral hearing loss than the date 
of receipt of VA Form 21-526.  Thus, the earliest possible 
date is February 17, 2005, the date the form was received and 
the effective date assigned to the Veteran's disability.  
Accordingly, the Veteran's claim for an earlier effective 
date is denied.


Tinnitus

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and organic 
diseases of the nervous system, including tinnitus, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The Veteran's service records contain no complaints or 
treatment related to tinnitus.

In May 2005, the Veteran underwent VA examination.  He 
reported the presence of tinnitus.  He first noticed it after 
active duty.  It did not occur often and only lasted a few 
seconds.  It was bilateral.  The tinnitus was not persistent 
or recurrent.  The Veteran believed the tinnitus was due to 
noise exposure in service.  The examiner opined that, since 
the Veteran's tinnitus did not occur very often, it was less 
likely as not due to noise exposure in service.  It was most 
likely the common tinnitus that everyone gets from time to 
time.

In July 2008, the Veteran underwent VA examination.  He 
denied a presence or history of tinnitus.

In October 2008, the Veteran testified before the 
undersigned.  He first indicated that he did not remember if 
he experienced tinnitus in service.  He then stated that he 
might have sought treatment for tinnitus after service with 
the Navy.  He then indicated that he only recently reported 
tinnitus to the VA.  He indicated that now the tinnitus 
occurred periodically.

Based on a review of the evidence, the Board finds that 
service connection for tinnitus is not warranted.  Notably, 
the Veteran's service treatment records are silent for any 
complaints of tinnitus.  Additionally, there is an absence of 
complaints of tinnitus until May 2005, when the Veteran was 
examined in conjunction with his claim for benefits.  At that 
time, he stated that tinnitus began after service.  
Subsequently, the Veteran indicated during his hearing, both 
that he could not remember if he had tinnitus in service and 
that he did experience tinnitus in service.  He also could 
not remember when he first sought treatment for tinnitus 
after service.  Given these conflicting reports, the Board 
finds that, with regard to the onset of his tinnitus, the 
Veteran is not a credible historian.  As such, the presence 
of tinnitus is not established within one year of his 
separation from service.

Nevertheless, the Veteran was afforded an examination.  The 
medical professional who conducted the examination and took 
history from the Veteran determined that the type of tinnitus 
experienced by the Veteran was not the type that resulted 
from noise exposure.  Instead, it was normal tinnitus that is 
experienced by everyone.  The examiner is competent to 
provide this opinion, and the examination was adequate and 
probative.  There is no other competent opinion of record.

While the Veteran believes that his tinnitus is caused by 
noise exposure in service, he has not been shown to have the 
requisite medical training or knowledge to provide an opinion 
as to the cause of his type of tinnitus.  Jandreau v. 
Nicholson, 492 F.3d 1372 (2007).  For that, the Board must 
rely on the opinion of a medical professional.  Here, that 
opinion indicated that the type of tinnitus experienced by 
the Veteran is not due to noise exposure.

As such, the evidence preponderates against the Veteran's 
claim of entitlement to service connection for tinnitus.  The 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than February 17, 2005, for the 
grant of service connection for bilateral hearing loss, is 
denied.

Service connection for tinnitus is denied.


REMAND

The Board has determined that the claim of entitlement to 
service connection for a dental disorder, including for 
treatment purposes, must be remanded.

In April 2005, the Veteran submitted two forms for 
Authorization and Consent to Release Information to VA.  
These forms indicated that he received dental treatment from 
Dr. John Black and Dr. Arthur S. Schuster.  The Veteran 
provided addresses for these dentists.  While the Veteran 
submitted copies of bills from Dr. Schuster, the RO did not 
request records from either of these doctors.  A remand is 
necessary for the RO to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

Request all treatment records pertaining 
to the Veteran from Dr. John Black and Dr. 
Arthur S. Schuster at the addresses 
provided by the Veteran in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


